Filed 11/29/18                                        Case 18-13805                                              Doc 33



                 Richard Sturdevant, SBN 269088
          1
                 Financial Relief Law Center
          2      1200 Main St. Ste G
                 Irvine, CA 92614
          3      Telephone: 714-442-3335
                 Fax: 714-361-5376
          4
                 Attorney for Debtor
          5

          6

          7                               UNITED STATES BANKRUPTCY COURT
          8                                EASTERN DISTRICT OF CALIFORNIA
          9
                                                   BAKERSFIELD DIVISION
         10
                   In Re
         11                                                            Case No. 2018-13805

         12
                   SHANNON STACIE WILLIAMS,                            Chapter 13

         13
                   TY ALLEN WILLIAMS,                                  DCN: MHM-2

         14                                        Debtors.            OPPOSITION TO TRUSTEE’S
                                                                       MOTION TO DISMISS CASE
         15
                                                                       Hearing:
         16                                                            Judge: Hon. Frederick Clement
                                                                       Date: December 13, 2018
         17                                                            Time: 9:00 a.m.
                                                                       Place: 510 19th Street, 2nd Floor
         18                                                                   Bakersfield, CA 93301

         19

         20

         21
                        TO THE HONORABLE FREDERICK CLEMENT, UNITED STATES
         22
                 BANKRUPTCY JUDGE; THE CHAPTER 13 TRUSTEE; THE UNITED STATES
         23
                 TRUSTEE; AND ALL OTHER INTERESTED PARTIES:
         24
                           Debtors hereby oppose Trustee’s Motion to Dismiss Case for the following reasons:
         25
                           1) Debtor has provided the following missing documents listed in the motion to
         26
                               dismiss as of November 29, 2018:
         27
                                  a. Pay advices for Debtor Ty Williams for the 6-month period prior to filing
         28
                                       the case.



                                                              -1-
Filed 11/29/18                                       Case 18-13805                                                   Doc 33




          1                      b. Pay advices for Joint Debtor Shannon Williams for the 6-month period prior
          2                          to filing the case.
          3                      c. Authorization to Release Information.
          4                      d. Class 1 Checklist.
          5                      e. 2016 federal and state tax return.
          6                      f. 2017 federal and state tax return.
          7               2) Additionally, Debtor submitted to the IRS the unfiled 2014 tax return as of
          8                   November 29, 2018. Debtor’s counsel will contact the IRS to request an amended
          9                   proof of claim be filed.
         10               3) Debtors request that the court deny the trustee’s motion to dismiss, or conditionally
         11                   grant the motion with a 75 day bar to obtain confirmation.
         12

         13

         14

         15      Dated: November 29, 2018                           Respectfully Submitted,
         16
                                                                    FINANCIAL RELIEF LAW CENTER
         17

         18                                                         /s/ Richard Sturdevant
                                                                    Richard Sturdevant
         19                                                         Attorney for Debtor(s)
         20

         21

         22

         23

         24

         25

         26

         27

         28




                                                              -2-
